United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-4002
                                    ___________

Clara Reece Fuller,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Northern
                                         * District of Iowa.
Alliant Energy,                          *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: June 23, 2008
                                 Filed: July 10, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Clara Reece Fuller, an African-American woman, appeals the district court’s1
grant of summary judgment in favor of her former employer, Alliant Energy, on her
claims of race, sex, and disability discrimination. Because we conclude that Fuller’s
notice of appeal was untimely filed thirty-one days after the district court entered
judgment, and the thirtieth day did not fall on a Saturday, Sunday, or legal holiday,
we dismiss the appeal for lack of jurisdiction. See Fed. R. App. P. 4(a)(1)(A) (in civil
cases, NOA must be filed within 30 days after entry of judgment or order), 26(a)

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
(computation of time); Dill v. Gen. Am. Life Ins. Co., 525 F.3d 612, 619-20 (8th Cir.
2008) (timely NOA is mandatory and jurisdictional); Dieser v. Cont’l Cas. Co., 440
F.3d 920, 923 (8th Cir. 2006) (court will raise jurisdictional issues sua sponte).
                       ______________________________




                                         -2-